DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed 08/26/2022. Claims 2-3 and 16-17 are cancelled. Claims 1, 5-8, 15 and 19 are amended. Claim 22 is newly added. Claims 1, 4-15 and 18-22 are currently pending in the application.
Response to Arguments
Applicant's arguments filed 08/26/2022 with respect to claim interpretation under 35 U.S.C. 112(f) have been fully considered but they are not persuasive. Applicant argues that one of ordinary skill in the art would understand the “guide member”, “needle engagement member” and “biasing element” as recited in the claims to each have definite meaning and that these limitations do not invoke 35 U.S.C. 112(f). 
The Examiner respectfully disagrees. Recitation of “guide member” (i.e., member for guiding) in claims 1, 7 and 18 invokes 35 U.S.C. 112(f) since member is a generic placeholder being modified by functional language (i.e., for guiding) and none of claims 1, 7 and 18 recite sufficient structure for performing the function. It is also the Examiner’s position that “needle engagement member” (i.e., member for needle engagement) in claims 13-14 and “biasing element” (i.e., member for biasing) in claim 14 similarly invoke 35 U.S.C. 112(f).
Applicant’s arguments, see pg. 9, filed 08/26/2022, with respect to the rejections of claims 7 and 9 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejections of claims 7 and 9 under 35 U.S.C. 112(b) have been withdrawn. 
Applicant's arguments filed 08/26/2022 with respect to the rejection of claim 15 under 35 U.S.C. 102 have been fully considered but they are not persuasive. Applicant argues that Martin (US 9486209) fails to teach “a curved, non-circular path” as recited by amended claim 15. However, it is the Examiner’s position that Martin teaches this limitation. The broadest reasonable interpretation of a “a curved, non-circular path” is a path that is not a circle. Martin discloses that the link (60, see Fig. 10A-10C) follows an arcuate path (see col. 6, lines 19-42 and Fig. 10A and 10C showing the starting and ending points of the proximal end of the link 60 for each stroke of the device). An arc is not a circle and thus meets the limitation of “a curved, non-circular path”. Therefore, the rejections of claims 15, 18, and 20-21 under 35 U.S.C. 102 are maintained.
Claim Objections
Claim 22 is objected to because of the following informalities:  
The preamble of claim 22 should read “The needle driver 
Claim 22, line 2 should read “the needle driver link”
It is suggested that “a track” in line 1 and “the track” in line 3 are amended to read “a guide track” and “the guide track” respectively to further distinguish from the earlier recited “arc-shaped track” of claim 15.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “guide member” in claims 1, 7 and 18. For examination purposes, “guide member” has been interpreted as “a puck” or any structural equivalent thereof based on the Specification (see [0457]).
“needle engagement member configured to releasably engage…” in claims 13-14. For examination purposes, “needle engagement member” has been interpreted as “a pin” or any structural equivalent thereof based on the Specification (see [057]).
“biasing element” in claim 14. For examination purposes, “biasing element” has been interpreted as a “leaf spring” or any structural equivalent thereof based on the Specification (see [057]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites the limitation “wherein the guide member is moveable in translation linearly in response to movement of the needle driver link”. However, this feature in combination with the limitation “the pivot location being fixed relative to the housing” of claim 1 is not supported by the originally filed application. There are two embodiments of the needle driver device disclosed in the application. The first embodiment is in Fig. 2-6K and the second embodiment is in Fig. 7-11C. Distinguishing features of the first embodiment include the pivot location of the needle driver link being fixed relative to the housing, the driver link being capable of passing through the guide member and the proximal end of the needle driver link being constrained within an arc shaped guide track (see [047] of the specification and Fig. 3). Distinguishing features of the second embodiment include the guide member being capable of linear translation with respect to the housing and the distal end of the needle driver link being constrained within an arc shaped track (see [063]-[065] of the specification and Fig. 7). Claim 1 as currently amended is specific to the embodiment of Fig. 2-6K since it recites the limitation “the pivot location being fixed relative to the housing”. The limitations of claim 7 are specific to the embodiment of Fig. 7-11C since “the guide member is moveable linearly”. The specification and Figures of the application as originally filed do not describe or show these features as being combinable. Therefore, in light of the amendment to claim 1, “wherein the guide member is moveable in translation linearly in response to movement of the needle driver link” in claim 7 is considered new matter. Appropriate action is required.
Claim 9 recites the limitation, “wherein the distal end portion of the needle driver link comprises a boss received in the guide track”. This feature in combination with “the pivot location being fixed relative to the housing” as recited in claim 1 is not supported by the originally filed application. As discussed above, claim 1 is specific to the embodiment of Fig. 2-6K. In this embodiment, the proximal end of the needle driver link is received within the guide track (see specification [044]). However, claim 9 specifies that the distal end portion of the needle driver link is received in the guide track which is a limitation specific to the embodiment of Fig. 7-11C (see specification [066]). The specification and Figures of the application as originally filed do not describe or show these features as being combinable. Therefore, in light of the amendment to claim 1, wherein the distal end portion of the needle driver link comprises a boss received in the guide track” in claim 9 is considered new matter. Appropriate action is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “wherein the guide member is moveable linearly in response to movement of the needle driver link” which appears to contradict the subject matter of claim 1 which sets forth the limitation “a guide member in the housing...defining a pivot location...the pivot location being fixed relative to the housing”. It is unclear how the guide member can be linearly moveable and the pivot location fixed relative to the housing. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US 9486209).
Regarding claim 15, Martin discloses a needle driver device (see Fig. 1), comprising: an arc-shaped track (56, see Fig. 16A); an arc-shaped needle (80, see Fig. 14A) configured to be received by the arc-shaped track (see Fig. 16A), the arc-shaped needle moveable along a path comprising the arc-shaped track (see col. 12, lines 51-57); a rotary drive mechanism (rack 45 and pinion 47, see Fig. 7 and col. 11, lines 10-21); and a needle driver link (60, see Fig. 10A) comprising: a distal end portion (near pin 71, see Fig. 10A) removably engageable with the arc-shaped needle and configured to be removably coupled to the arc-shaped track (the distal end portion is removably engageable with arced shaped needle and arc-shaped track by the needle driver 70, see col. 12, lines 37-55 and Fig. 11); and a proximal end (near pin 64, see Fig. 10A) portion coupled to the rotary drive mechanism (the proximal end portion is coupled to rotary drive mechanism by pin 64 which is coupled to rotary input 67, see Fig. 10A and col. 11, lines 48-60) and constrained to follow a curved, non-circular path in response to the rotation of the rotary drive mechanism (the proximal end of the needle driver link 60 is constrained to follow an arcuate path which the meets limitation of “a curved, non-circular path” since the broadest reasonable interpretation of this limitation is a path that is not a circle and an arc is not a circle, see the starting and ending positions of the proximal end of the needle driver link 60 in Fig. 10A-10C and col 6, lines 19-42).
Regarding claim 16, Martin discloses the needle driver device of claim 15, wherein the proximal end portion traverses a curved path in response to rotation of the rotary drive mechanism (the proximal portion of the link 60 traverses a curved path in response to rotation of the rotary drive mechanism since it is coupled to a rotating element, rotary input 67, that is coupled to the rotary drive mechanism, see Fig. 10A-10B and col. 11, lines 48-60).
Regarding claim 18, Martin discloses the needle driver device of claim 15, further comprising a guide member (pin 62, see Fig. 10A, meets the limitation of a “guide member” as interpreted under 35 U.S.C. 112(f) since it is a puck-like member capable of guiding the needle driver link) coupled to the needle driver link between the proximal end portion and the distal end portion of the needle driver link (the pin 62 is coupled to the link 60 between the proximal and distal end portions by slot 61, see Fig. 10A).
Regarding claim 19, Martin discloses the needle driver device of claim 15, wherein the needle driver link is moveable linearly along a longitudinal direction of the needle driver link through the guide member (the needle driver link 60 is moveable linearly along the longitudinal slot 61, see Fig. 10A)
Regarding claim 20, Martin discloses the needle driver device of claim 15, wherein the proximal end portion of the needle driver link is coupled to the rotary drive mechanism by a pin (64, see Fig. 10A) (the proximal end portion of the link 60 is coupled to the input 67 of the rotary drive mechanism by pin 64, see Fig. 10A and col. 11, lines 48-60).
Regarding claim 21, Martin discloses the needle driver device of claim 20, wherein the rotary drive mechanism comprises a radially extending slot (66, see Fig. 10A) in which the pin is received (slot 66 which radially extends from rotary input 67 receives pin 64, see Fig. 10A and col. 11, lines 48-60).
Allowable Subject Matter
Claims 1, 4-6, 8, 10 and 11-14 are allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to address the minor informalities noted in the Claim Objections section above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Martin discloses, a needle driver device (see Fig. 1), comprising: a housing (52, see Fig. 10A); an arc-shaped track (56, see Fig. 16A) in the housing; an arc-shaped needle (80) configured to be received in the arc-shaped track (see Fig. 16A), the arc-shaped needle moveable along a curved path comprising the arc-shaped track (see col. 12, lines 51-57); a rotary drive mechanism (rack 45 and pinion 47, see Fig. 7 and col. 11, lines 10-21) in the housing; a needle driver link (60, see Fig. 10A) in the housing, comprising: a distal end portion (near pin 71, see Fig. 10A) configured to removably engage the arc-shaped needle (the distal end portion is removably engageable with arced shaped needle and arc-shaped track by the needle driver 70, see col. 12, lines 37-55 and Fig. 11); and a proximal end portion (near pin 64, see Fig. 10A) coupled to the rotary drive mechanism (the proximal end portion is coupled to rotary drive mechanism by pin 64 which is coupled to rotary input 67, see Fig. 10A and col. 11, lines 48-60); and a guide member (pin 62, see Fig. 10A, meets the limitation of a “guide member” as interpreted under 35 U.S.C. 112(f) since it is a puck-like member capable of guiding the needle driver link) in the housing and coupled to the needle driver link and defining a pivot location of the needle driver link between the distal end portion and the proximal end portion of the needle driver link (the pin 62 defines a pivot location of the link 60 between the proximal and distal end portions, see col. 11, lines 60-65), wherein the needle driver link is rotatable about the pivot location (the link 60 is rotatable about the pivot location at pin 62, see col. 11, lines 60-65), the pivot location being fixed relative to the housing (the pin 62 is fixed relative to the housing 52).
Martin fails to disclose the pivot location being fixed relative to the housing and wherein the guide member is rotatable about the pivot location in response to movement of the needle driver link.
Nobles (US 9662104 B1), in the same field of art, teaches a similar needle driver device (see Fig. 5A-5C) wherein the guide member (550) defines a pivot location (516) of the needle driver link (520), wherein the guide member (550) is rotatable about (Merriam Webster, online dictionary, defines about as “on all sides” and “in rotation”) the pivot location in response to movement of the needle driver link (the guide member 550 is rotatable on all sides of the pivot location at pin 516 in response to movement of the driver link, see Fig. 5A-5C). Nobles fails to teach the pivot location being fixed relative to the housing. 
Regarding claims 4, 8, 10 and 11-14, the closest prior art of record fails to teach the needle driver device of claim 1.
Regarding claim 5, Martin discloses, a needle driver device (see Fig. 1), comprising: an arc-shaped track (56, see Fig. 16A); an arc-shaped needle (80) configured to be received in the arc-shaped track (see Fig. 16A), the arc-shaped needle moveable along a curved path comprising the arc-shaped track (see col. 12, lines 51-57); a rotary drive mechanism (rack 45 and pinion 47, see Fig. 7 and col. 11, lines 10-21); a needle driver link (60, see Fig. 10A), comprising: a distal end portion (near pin 71, see Fig. 10A) configured to removably engage the arc-shaped needle (the distal end portion is removably engageable with arced shaped needle and arc-shaped track by the needle driver 70, see col. 12, lines 37-55 and Fig. 11); and a proximal end portion (near pin 64, see Fig. 10A) coupled to the rotary drive mechanism (the proximal end portion is coupled to rotary drive mechanism by pin 64 which is coupled to rotary input 67, see Fig. 10A and col. 11, lines 48-60); and a guide member (pin 62, see Fig. 10A, meets the limitation of a “guide member” as interpreted under 35 U.S.C. 112(f) since it is a puck-like member capable of guiding the needle driver link) coupled to the needle driver link and defining a pivot location of the needle driver link between the distal end portion and the proximal end portion of the needle driver link (the pin 62 defines a pivot location of the link 60 between the proximal and distal end portions, see col. 11, lines 60-65), wherein the needle driver link is rotatable about the pivot location (the link 60 is rotatable about the pivot location at pin 62, see col. 11, lines 60-65). 
Martin fails to disclose the guide member is moveable in response to movement of the needle driver link, and wherein the needle driver link is constrained to move through the guide member in a longitudinal direction of the needle driver link.
Nobles, in the same field of art, teaches a similar needle driver device (see Fig. 5A-5C) wherein the guide member (550) defines a pivot location (516) of the needle driver link (520), and is moveable in response to movement of the needle driver link (see Fig. 5A-5C and col. 6, line 39-50). Nobles fails to teach the needle driver link is constrained to move through the guide member in a longitudinal direction of the needle driver link. 
Regarding claim 6, the closest prior art of record fails to teach the needle driver device of claim 5.
Regarding claim 22, the closes prior art of record, Martin discloses the needle driver device of claim 15. Martin fails to teach the device further comprising a guide track that defines the curved, non-circular path, wherein the proximal end portion of the needle driver link is engaged with the guide track.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771